UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                           FILED
                                                                                         04/23/2020
                                                                               Clerk, U.S. District & Bankruptcy
Chukwuma E. Azubuko,                          )                                Court for the District of Columbia
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Civil Action No. 19-3855 (UNA)
                                              )
Richard W. Story et al.,                      )
                                              )
                Defendants.                   )


                                   MEMORANDUM OPINION

        This matter, filed pro se, is before the Court on consideration of plaintiff’s complaint and

application to proceed in forma pauperis. The application will be granted, and this case will be

dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of the case “at any time” the

court determines that it is frivolous).

        Plaintiff is a resident of Boston, Massachusetts. He has sued United States District Judge

Richard W. Story in the Northern District of Georgia and Chief Judge F. Denis Saylor, IV in the

United States District Court for the District of Massachusetts. The Complaint, to the extent

intelligible, is based on (1) Judge Story’s alleged dismissal of plaintiff’s civil action against a

University in the United Kingdom “on the basis of lack of minimum contacts,” Compl. at 2, and

(2) Chief Judge Saylor’s “sua sponte or precocious dismissal of [plaintiff’s] case.” Id.; see Compl.

Attachment [Dkt. # 1-1 at 25] (docket entry summarizing Judge Saylor’s dismissal of plaintiff’s

case with prejudice and his denial of plaintiff’s post-judgment motion with prejudice); id. at 45

(docket entry summarizing Judge Saylor’s denial with prejudice of plaintiff’s second post-

judgment motion for relief and his injunction precluding plaintiff from filing any other documents




                                                  1
in the closed case). Plaintiff seeks more than $2 billion in compensatory and punitive damages.
Id. at 7.

        An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Judges enjoy absolute

immunity from suits based on acts taken in their judicial capacity, so long as they have jurisdiction

over the subject matter. Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam)

(citing cases). Consequently, a complaint, such as here, against judges who have “done nothing

more than their duty” is “a meritless action.” Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995); see accord Caldwell v. Kagan, 777 F. Supp. 2d
177, 179 (D.D.C. 2011) (finding “claims against the district and court of appeals judges . . . patently

frivolous because federal judges are absolutely immune from lawsuits predicated, as here, for their

official acts”).

        In addition, complaints lacking “an arguable basis either in law or in fact” are subject to

dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Crisafi, 655 F.2d at

1307-08 (“A court may dismiss as frivolous complaints reciting bare legal conclusions . . ., or

postulating events and circumstances of a wholly fanciful kind.”). Plaintiff’s complaint satisfies

this standard as well. So, this case will be dismissed with prejudice. See Firestone v. Firestone,

76 F.3d 1205, 1209 (D.C. Cir. 1996) (per curiam) (“A dismissal with prejudice is warranted . . .

when a trial court ‘determines that the allegation of other facts consistent with the challenged

pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv.,




                                                  2
753 F.2d 1088, 1091 (D.C. Cir. 1985) (emphasis omitted)). A separate order accompanies this

Memorandum Opinion.

                                                 _________s/_____________
                                                 AMY BERMAN JACKSON
Date: April 22, 2020                             United States District Judge




                                             3